DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A counterweight slack detection switch, comprising: a body; a first belt guide mounted to the body and configured to engage a first side of a tension member; a second belt guide mounted to the body and configured to engage the first side of the tension member; a lever arm having a first end and a second end, the first end pivotally mounted to the body; a deflectable member biasing the lever arm relative to the body; a third belt guide mounted to the second end of the lever arm and configured to bias the tension member from a tension position to a slack position; and a switch mounted to the body and configured to contact the tension member when the tension member is in at least one of the tension position and the slack position.”
None of the references of the prior art teach or suggest the elements of the detection system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Claims 9-11 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 9, including every 
None of the references of the prior art teach or suggest the elements of the detection system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

GB786,410 is considered the closest prior art of record – however GB786410 does not disclosed the specified structural relationship between the three belt guides, the lever arm, body, switch, and deflectable member.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654